Name: Commission Regulation (EEC) No 1834/76 of 28 July 1976 amending Regulation (EEC) No 1380/75 regarding the application of the system of returned goods to monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/30 Official Journal of the European Communities 29 . 7 . 76 COMMISSION REGULATION (EEC) No 1834/76 of 28 July 1976 amending Regulation (EEC) No 1380/75 regarding the application of the system of returned goods to monetary compensatory amounts 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (4), as last amended by Regulation (EEC) No 1577/76 (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the manage ­ ment committees for the common organization of agricultural markets, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( l ), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Commu ­ nity (3 ), concerns inter alia monetary compensatory amounts ; whereas the said Regulation was intended to cover trade with non-member countries ; whereas goods may also be returned in trade between Member States ; whereas, therefore, the provisions of that Regu ­ lation should be extended to cover intra-Community trade as regards the system of monetary compensatory amounts ; Whereas large quantities of products falling within Common Customs Tariff subheading 22.05 C have been the subject of intra-Community trade but could not be released to the market in the Member State of destination for reasons beyond the control of the traders concerned ; whereas, to enable the Member State into which the goods have been re-imported to regularize its records, the provisions of this Regulation should be applied to the transactions concerned ; Whereas an appropriate amendment should therefore be made to Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Sole Article An Article 15a as follows is hereby added to Regula ­ tion (EEC) No 1380/75 : 'Article 15a 1 . Where agricultural products or goods subject to specific arrangements pursuant to Article 235 of the Treaty are re-imported by a Member State after having been exported by that Member State to another Member State, the provisions of Regula ­ tion (EEC) No 754/76 shall , upon the request of the person concerned, be applied mutatis mutandis, with effect from 1 January 1977 to the monetary compensatory amounts. 2 . However, in respect of transactions which have not been regularized by the competent authorities, the measure provided for in paragraph 1 shall apply to products falling within Common Customs Tariff subheading 22.05 C that are re-imported into the exporting Member State on or after 1 August 1973 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1976 . For the Commission P. J. LARDINOIS Member of the Commission (&gt;) OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . (3 ) OJ No L 89 , 2 . 4 . 1976, p. 1 . (4 ) OJ No L 139, 30 . 5 . 1975, p. 37 . (5 ) OJ No L 172, 1 . 7 . 1976, p. 57 .